 

Exhibit 10.4

 

AMENDMENT TO EXECUTIVE TRANSITION AGREEMENT

 

Amendment, dated as of December 9, 2016 (this “Amendment”), to the Amended and
Restated Executive Transition Agreement made as of February 15, 2011 (the
“Executive Transition Agreement”), by and between G-III Apparel Group, Ltd. (the
“Company”) and Jeffrey Goldfarb (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive desire to enter into this Amendment in
order to modify certain provisions of the Executive Transition Agreement as
further set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and the mutual promises and covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

1.             Executive Transition Agreement Amendment. The Company and the
Executive hereby acknowledge and agree that, as of the date hereof, the
Executive Transition Agreement shall be amended as follows:

 

a.Section 1.2(a) of the Executive Transition Agreement shall be amended by
replacing (i) “1.5 times” with “2.0 times” and (ii) “18-month” with “24-month”.

 

b.Section 1.2(b) of the Executive Transition Agreement shall be amended by
replacing “18 months” with “24 months”.

 

c.Clause (1) of Section 1.3(c) of the Executive Transition Agreement shall be
amended to read as follows:

 

“(1) (i) a material reduction or diminution in the Executive’s title, position,
authority, duties or responsibilities, or (ii) the assignment to the Executive
of duties which are materially inconsistent with the Executive’s title and
position or which materially impair the Executive’s ability to function in his
title and position, or (iii) a change in the Executive’s line of reporting,”.

 

d.A new clause (5) shall be added immediately prior to the end of the first
sentence of Section 1.3(c) of the Executive Transition Agreement to read as
follows:

 

“ or (5) the non-renewal or non-extension by the Company of the term of any
employment agreement in effect between the Company and the Executive for reasons
other than Cause or “cause” as defined in such employment agreement.”

 

2.             Agreement References. All references to the Executive Transition
Agreement shall hereafter be deemed to be references to the Executive Transition
Agreement as amended by this Amendment.

 

3.             No Other Modifications. Except as expressly amended herein, all
of the terms and provisions of the Executive Transition Agreement shall remain
unmodified and in full force and effect.

 

 

 

 

4.             Counterparts and Facsimile. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any signature page
delivered by facsimile or electronic image transmission (including in the form
of a PDF file) shall be binding to the same extent as an original signature
page.

 

IN WITNESS WHEREOF, each of the parties to this Amendment has executed and
delivered this Amendment as of the date first written above.

 

  G-III APPAREL GROUP, LTD

 

  By: /s/ Wayne S. Miller   Name:  Wayne S. Miller  
Title:  Chief Operating Officer

 

  /s/ Jeffrey Goldfarb   Jeffrey Goldfarb

 

 

